Citation Nr: 1411882	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for a lumbar spine disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	David Russotto, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a low back condition.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals various adjudicatory documents that were duplicative of those contained in the claims file.

The Board's decision as to the Veteran's request to reopen his claim for service connection for a lumbar spine disorder is detailed below.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a final decision issued in December 1977, the RO denied the Veteran's claim of entitlement to service connection for a back injury.

2.  Evidence added to the record since the last final December 1977 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The December 1977 decision that denied the Veteran's claim of entitlement to service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a back injury, now claimed as a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran last previously claimed entitlement to service connection for a back injury in August 1977.  In a December 1977 rating decision, the RO considered the Veteran's service treatment records in denying the claim.  The RO found that while the Veteran's service treatment records documented complaints of low back pain in September 1966 and contained an impression of a lumbosacral strain in November 1966, back X-rays were found to be normal in April 1968 and there were no complaints or findings related to a back condition at service discharge in October 1969.  The RO further found that there was no evidence suggesting a continuity of a back condition from 1968 until 1977.

The Board also notes that VA had received the Veteran's service personnel records in approximately September 2010.  Thus, it appears that these service personnel records were not associated with the claims file at the time of the December 1977 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.       § 3.156(c)(1)(I).  However, the newly-associated service personnel records are not relevant to the instant claim as they do not address whether a lumbar spine disorder was present at service discharge or a chronicity of symptoms after service discharge.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records.

In December 1977, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a lumbar spine disorder was received until February 2010, when VA received his petition to reopen such claim.  Therefore, the December 1977 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a lumbar spine disorder was received prior to the expiration of the appeal period stemming from the December 1977 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the December 1977 rating decision consists of VA treatment records dated through December 2010, a December 2010 VA examination report, a June 2011 opinion from Dr. D. H., an August 2012 opinion from Dr. D. B. and the Veteran's lay statements.  In this regard, the December 2010 VA examination report reflected a diagnosis of a lumbar strain.  Additionally, at such time, the VA examiner offered an etiological opinion in which he indicated that it was at least as likely as not that the Veteran's lumbar stain had its onset during his service and that it was less likely than not that the Veteran's current lumbar strain was related to his in-service back condition.

The Veteran also submitted statements describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno, supra.   
Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the December 2010 VA opinion that addresses a potential nexus between the Veteran's lumbar strain and service, the Board finds that the evidence received since the December 1977 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a back injury (now claimed as a lumbar spine disorder) was previously denied, in part, as the post-service treatment records failed to show a chronic disability at service discharge or after service.  While the December 2010 VA examiner provided an internally inconsistent opinion, such does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back injury, now claimed as a lumbar spine disorder, is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back injury, now claimed as a lumbar spine disorder is reopened; the appeal is granted to this extent only.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for service connection for a lumbar spine disorder can be properly adjudicated.

The Veteran claims that his current lumbar spine disorder is related to an in-service fall from a 12 foot ladder.  Service treatment records do reflect complaints of low back pain following a fall in March 1964 as well as multiple subsequent complaints of back pain and other symptoms and contained an impression of a lumbosacral strain in November 1966.  A December 2010 VA examiner, as discussed above, diagnosed with Veteran with a lumbar strain and determined that it was as likely as not that this low back condition had its onset during the Veteran's service and that it was not at least as likely as not that this current low back condition was also related to the in-service back condition.  This opinion is internally inconsistent, and appears to be contradictory, and is insufficient to adjudicate this claim.

In addition, the Veteran submitted two private opinions in support of his claim.  A June 2011 opinion from Dr. D. H. indicated that the Veteran's in-service fall off of a ladder "might possibly" be why he currently suffered from back pain.  However, this opinion is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, the Board notes that service connection for discomfort or pain alone cannot be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, an August 2012 opinion from Dr. D. B. indicated that the Veteran's in-service fall off of a ladder was more likely than not the cause of his symptomology and noted that the Veteran suffered from chronic low back pain and demonstrated degenerative changes.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In light of the deficiencies detailed above, a new VA examination should be conducted to determine the nature and etiology of the Veteran's claimed lumbar spine disorder.

In addition, the Board notes that the Veteran submitted opinions from two private physicians, Drs. D. H. and D. B., in support of his appeal.  However, it is not clear whether the Veteran received medical treatment for his claimed lumbar spine disorder from these private providers.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed lumbar spine disorder.
Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Hampton, to include any records from the Norfolk Community Based Outpatient Clinic (CBOC).  Such records dated through October 2010 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including any records from Drs. D. H. and D. B.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lumbar spine disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed lumbar spine disorder.  The examiner should identify all such disorders that have been present at any time since February 2010. 

b)  For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that it had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's documented complaints of lumbar spine pain and symptoms following his March 1964 fall, including such notations in September 1966, October 1966, November 1966, September 1967, March 1968 and April 1968.

c)  If arthritis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., October 1970)?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the February 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


